Title: James Madison to John Hartwell Cocke, 9 March 1828
From: Madison, James
To: Cocke, John Hartwell


	    
	      Dear Sir
	      
		Montpellier
		  Mar. 9. 1828
	      
	    
	    
Since the rect. of your two letters of Feby. 14 & 23 the former inclosing your notice to Docr. Jones, that the Chair of Nat: Phil would not be filled till July, I have recd. a letter from Mr. Laurence our Charge D’ Affr. in London, of which a copy is enclosed.  It shews what has been done and is doing there in relation to that vacancy; and that we may expect soon to receive further information.  Before the meeting in July we cannot fail to hear also from Mr. Brougham, and be the better able to meet the case of Mr. Long.  I infer from your letter to Dr. Jones, that we are fully at liberty to pass him by, if found expedient.  If not so, it may be well to let it be understood by Mr. Laurence.
The Executive, I observe, in notifying our reappointments, have provided for the failure of a meeting in April, by declaring that it shall stand adjourned from day to day, indefinitely until a Board be formed; thus giving regularity to the meeting in July, which otherwise might involve questions of some nicety.
I learn from Mr. Gallatin that the Balance of the fund remitted by Mr. Jefferson in the hands of the Barings is about £300 St[ ].  Of this Dr. Dungleson, has been apprized, and is authorized to draw on it to an amount not exceeding £100; for the medical objects in Paris.  With great esteem & regard

	    
	      James Madison
	    
	  